DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, A wavelength dispersion amount estimation apparatus comprising: a correlation signal generator configured to generate, from a receive signal, a first signal including a main signal of the receive signal and at least one second signal with a shift by a baud rate of the receive signal relative to the first signal in a frequency domain, the at least one second signal including an image signal corresponding to the main signal; and a dispersion amount calculator configured to calculate a wavelength dispersion amount, based on a position of a peak of the cross correlation.
	Ishihara et al. (US9614621B2) is considered to be the closest prior reference. Ishihara et al. teaches branching the received signal into a high frequency component and a low frequency component (see, Fig. 32). The two frequency components are processed by the first and second sliding correlation circuit 2102-1 and 2102-2 to calculate the respective cross-correlation and obtain the peaks (see, Fig. 32; Column 46, lines 28-38). The two signals are further processed to obtain the chromatic dispersion amount through chromatic dispersion calculating circuit 2014 (see, Fig. 32). However, Ishihara et al. fails to teach above limitation.
	Hauske (US8978444B2) is relevant but it also fails to teach above limitation.
	Takeshita (US7340187B2) teaches a method of obtaining an accumulated wavelength dispersion amount but fails to teach the above limitation.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitation as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636